Per curiam.

Grimke, J.,
delivered the opinion, May 2d, 1810. Judgment is final on a bond, and no inquiry of damages is necessary. By A. A. 1746, P. L. 212, if the defendant should die after interlocutory, and before final judgment, the action shall not abate, if such action might be originally prosecuted against the executors, or administrators, of such defendant, and sci. fa. lies against the representatives of the deceased. But this law applies as to judgment, only to cases where a writ of enquiry is necessary to determine the amount of the debt, and not to cases like the present, where the order for judgment is conclusive, and final judgment follows as a matter in course.
Motion rejected.